Citation Nr: 1111451	
Decision Date: 03/22/11    Archive Date: 04/05/11

DOCKET NO.  06-08 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for degenerative disc disease of the lumbar spine with residuals of a laminectomy at L5-S1, prior to July 11, 2008.

2.  Entitlement to an evaluation in excess of 40 percent for degenerative disc disease of the lumbar spine with residuals of a laminectomy at L5-S1, on and after July 11, 2008.

3.  Entitlement to an evaluation in excess of 10 percent for demyelinating/axonal sensorimotor polyneuropathy of the right lower extremity. 

4.  Entitlement to an evaluation in excess of 10 percent for demyelinating/axonal sensorimotor polyneuropathy of the left lower extremity. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission
ATTORNEY FOR THE BOARD

B. Diliberto, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1956 to April 1967. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a January 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, that denied the benefit sought on appeal.  The Veteran appealed that decision and the case was referred to the Board for appellate review.  

In a February 2006 rating decision, the RO increased the evaluation for the Veteran's service-connected lumbar spine disability to 20 percent disabling, effective from October 31, 2005. 

In April 2008, the Board remanded the Veteran's claim for additional development to determine the nature of the Veteran's neuropathy of the lower extremities, which was deemed part and parcel of the claim on appeal based on the criteria for evaluating intervertebral disc syndrome (IVDS) under Diagnostic Code (DC) 5243.

In a September 2008 rating decision, the RO increased the evaluation for the Veteran's service-connected lumbar spine disability to 40 percent, effective from July 11, 2008.  The RO also granted entitlement to separate ratings of 10 percent each for the Veteran's neuropathy of the left and right lower extremities, effective from October 31, 2005.  

In both February 2009 and August 2010, the Board again remanded the Veteran's claim for further development.  The development requested in those remands has been completed to the extent possible, and no further action is necessary to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran failed to appear for VA examinations scheduled in November 2009 and October 2010, regarding his claim for increased ratings for service-connected degenerative disc disease of the lumbar spine, polyneuropathy of the right lower extremity and polyneuropathy of the left lower extremity, and has not established "good cause" which would excuse the refusal to report for those examinations.

2.  Prior to July 11, 2008, the Veteran's service-connected degenerative disc disease of the lumbar spine was not manifested by forward flexion limited to 30 degrees or less.  

3.  At no point during the appeals period has the Veteran's service-connected degenerative disc disease of the lumbar spine been manifested by any form of ankylosis or by any incapacitating episodes of IVDS.  

4.  The Veteran's service-connected demyelinating/axonal sensorimotor polyneuropathy of the right lower extremity has not been shown to be productive of moderate incomplete paralysis of the anterior crural nerve or sciatic nerve.

5.  The Veteran's service-connected demyelinating/axonal sensorimotor polyneuropathy of the left lower extremity has not been shown to be productive of moderate incomplete paralysis of the anterior crural nerve or sciatic nerve.





CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 percent for degenerative disc disease, L5-S1, were not met prior to July 11, 2008.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Code 5237 (2010).

2.  The criteria for a disability rating in excess of 40 percent for degenerative disc disease, L5-S1, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Code 5237 (2010).

3.  The criteria for a rating in excess of 10 percent for demyelinating/axonal sensorimotor polyneuropathy of the right lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 4.124a, Diagnostic Codes 8520, 8626 (2010). 

4.  The criteria for a rating in excess of 10 percent for demyelinating/axonal sensorimotor polyneuropathy of the left lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 4.124a, Diagnostic Codes 8520, 8626 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the Veteran's claims on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  The notification obligation in this case was met by way of letters from the RO to the Veteran dated November 2005, April 2006, May 2008, February 2009, January 2010 and August 2010.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The Board notes that the United States Court of Appeals for Veterans Claims (Veterans Court), in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), clarified VA's notice obligations in increased rating claims.  The Federal Circuit recently reversed the Veterans Court's decision in Vazquez-Flores, however, finding that VA is not required to tailor § 5103(a) notice to individual veterans or to notify them that they may present evidence showing the effect that worsening of a service-connected disability has on their employment and daily life for proper claims adjudication.  For an increased rating claim, section § 5103(a) now requires that the Secretary notify claimants generally that, to substantiate a claim, they must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd sub. nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009 (holding that notice specific to individual Veterans is no longer required in increased compensation claims).  

With regard to the Veteran's claim, the Board notes that the February 2009 letter from the RO to the Veteran met the requirements of Vazquez-Flores.  This was followed by readjudications in the April 2010 and November 2010 Supplemental Statements of the Case (SSOCs).  Accordingly, the notice timing error did not affect the essential fairness of the adjudication.  

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances of this case.  The claims folder contains service treatment records, VA treatment records, private treatment records, Social Security Administration records and statements submitted by or on behalf of the Veteran.  Other than the issue of a sufficient VA examination, which is addressed below, the record does not indicate any additional evidence that is necessary for a fair adjudication of the claims.  Accordingly, the Board will proceed to a discussion of the merits of the Veteran's appeal.

The Veteran has claimed entitlement to several increased ratings with regard to his service-connected back disorder.  Essentially, the Veteran contends that the evaluations he has received for those conditions do not accurately reflect their severity.  Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected condition adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify various disabilities and the criteria for specific ranges.  VA has a duty to acknowledge and consider all regulations which are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinksi, 1 Vet. App. 589 (1991).  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required by that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See 38 C.F.R. § 4.1.  A claim of entitlement to an increased rating, which was partially granted during the course of the appeal but assigned an effective date subsequent to the date of receipt of the claim, includes that period on appeal prior to the staged grant; therefore the practice of "staged" ratings may apply.  That is, separate ratings can be assigned for separate periods of time based on the facts found.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. Ap. 119 (1999). 

The Veteran first claimed entitlement to service connection for his low back disorder in November 1997.  An April 1998 rating decision granted entitlement to service connection for that condition and assigned a 10 percent rating effective from November 19, 1997, the day that the Veteran first filed his claim.  

In October 2005, the Veteran filed a claim asserting entitlement to a rating in excess of 10 percent for his service-connected low back disorder.  A January 2006 rating decision denied entitlement to a rating in excess of 10 percent.  The Veteran submitted a Notice of Disagreement (NOD) in January 2006.  A February 2006 rating decision granted entitlement to a 20 percent rating effective from October 31, 2005, based on treatment records.  An accompanying Statement of the Case (SOC) declining to further increase the Veteran's rating was also issued that month.  In March 2006, the Veteran filed a Substantive Appeal (VA Form 9), thereby perfecting his appeal on that issue.  

The Veteran's claim first came before the Board in April 2008, at which time the Board remanded the claim for further development.  Following that development, including a July 2008 VA examination, the RO issued an additional September 2008 rating decision increasing the Veteran's low back disorder rating from 20 percent to 40 percent, effective from July 11, 2008, and granting entitlement to separate 10 percent ratings for the Veteran's right and left lower extremity polyneuropathy.  

The Veteran's claim was returned to the Board in February 2009.  The Board determined that the July 2008 VA examination was inadequate for rating purposes and that it required clarification as to the nature and extent of the Veteran's neurologic manifestations.  Accordingly, the Board remanded the Veteran's claim for another VA examination.  

With regard to the adequacy of the provided VA examination, the Board notes that when medical evidence is not adequate for rating purposes, VA authorizes an examination.  38 C.F.R. § 3.326(a).  The claimant is required to report for scheduled medical examinations. Id.

The Veteran was scheduled for another VA examination in November 2009, but the Veteran indicated that he was unaware that he had an appeal pending.  Based on this confusion, the Board issued an additional remand in August 2010 informing the Veteran of the status of his claim and again requesting that the Veteran report for a VA examination.  

Under VA regulations, it is incumbent upon a claimant to submit to a VA examination if he is applying for, or in receipt of, VA compensation or pension benefits.  See Dusek v. Derwinski, 2 Vet. App. 519 (1992).  Where entitlement to a benefit cannot be established or confirmed without a current VA examination or re-examination and a claimant, without good cause, fails to report for such examination, an original compensation claim shall be considered on the basis of the evidence of record.  38 C.F.R. § 3.655(b).  However, when an examination is scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.  Id.  More specifically, the Board observes that the United States Court of Appeals for Veteran's Claims (Court) has recently indicated that upon a finding that a veteran has not demonstrated good cause for failing to report for his schedule VA examination the Board should deny a claim under 38 C.F.R. § 3.655 rather than adjudicate it on the merits.  Kyhn v. Shinseki, No. 07-2349 at 10 (Jan. 18, 2011).

In this case, the Veteran's degenerative disc disease of the lumbar spine claim may clearly be categorized as a "claim for increase."  See id.  

In an August 2010 letter, VA put the Veteran on notice that he had to report for a VA examination or provide good cause for not doing so, such as illness of himself or a family member or other acceptable reason.  

The Veteran failed to report for that examination and submitted an October 2010 statement wherein he stated his inability to attend VA examination in Dallas was due to his inability to drive, the need to take care of his wife, and the lack of available assistance from his children.  Notably, the Veteran previously reported traveling difficulties, due to an inability to drive, to the RO at the inception of this appeal.  See VA Form 21-4138 received October 2005.

The provisions of 38 C.F.R. § 3.655(a) list examples of what would constitute good cause, such as "illness of hospitalization of the claimant" and "death of an immediate family member."  These examples show incidents that would have temporarily prevented a claimant for attending an examination on a specific day.  

The Veteran, in his October 2010 letter, essentially indicates that he will never be able to attend an examination on any future date because his health is poor, he is responsible for taking care of his wife, and his children are unable to drive him to an appointment at the Dallas VA Medical Center.  

The Board sympathizes with the Veteran's predicament.  However, after two remand attempts to examine the Veteran, it finds that further efforts to examine the Veteran would be futile.  The circumstances in this case are somewhat akin to those in Olson v. Principi, 3 Vet. App. 480, 482-83 (1992), wherein the Veteran claimed financial hardship associated with traveling to a VA examination site was deemed a good cause for failure to appear.  The Court disagreed.  

Similar to that case, the Veteran demonstrated an ability to attend VA examination at the Dallas VAMC in 2008, and he has been able to attend multiple VA and private clinic visitations.  Financially, he may not be able to pay for transportation to an appropriate VA examining facility but that it beyond VA's duty to assist.

On this record, the Board will consider the Veteran's claim on the basis of the evidence currently of record.  In this regard, the Board notes that the Veteran has partially cooperated with the development of his claim during the appeal period by attending VA examination in July 2008.  The Veteran was not at fault for the inadequacy of that examination report, but he is now at fault for any evidentiary deficits which may arise from his failure to report for another examination.  Notably, his clinical records may be used to supplement the evidentiary record.

The Veteran's service-connected degenerative disc disease, L5-S1, has been rated under 38 C.F.R. § 4.119.  The Diagnostic Codes for the spine are as follows: 5235 Vertebral fracture or dislocation; 5236 Sacroiliac injury and weakness; 5237 Lumbosacral or cervical strain; 5238 Spinal stenosis; 5239 Spondylolisthesis or segmental instability; 5240 Ankylosing spondylitis; 5241 Spinal fusion; 5242 Degenerative arthritis of the spine (see also diagnostic code 5003); 5243 Intervertebral disc syndrome.  

The general rating formula provides for the following disability ratings for diseases or injuries of the spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  It applies to Diagnostic Codes 5235 to 5243 unless the disability rated under Diagnostic Code 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.

For purposes of this case, the Board notes that under the general rating formula for diseases and injuries of the spine, ratings are assigned as follows:

1).  10 percent - Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height;

2).  20 percent - Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis;

3).  30 percent - Forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine;

4).  40 percent -- Unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine is 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine;

5).  50 percent -- Unfavorable ankylosis of the entire thoracolumbar spine; and

6).  100 percent -- Unfavorable ankylosis of the entire spine.

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2):  (See also Plate V.)  For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3):  In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following:  difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6):  Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

Intervertebral disc syndrome (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides for a 10 percent disability rating for intervertebral disc syndrome with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  A 20 percent disability rating is awarded for disability with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  With incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months, a 40 percent evaluation is in order.  Finally, a maximum schedular rating of 60 percent is assigned for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case" and involves consideration of such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  In rating disability involving injury to the peripheral nerves and their residuals, attention is to be given to the site and character of injury, the relative impairment in motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120.

Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  38 C.F.R. § 4.123.  The maximum rating which may be assigned for neuritis not characterized by organic changes as noted above will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  Id.  Neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate, incomplete paralysis.  38 C.F.R. § 4.124.

In rating diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.  The ratings for peripheral nerves are for unilateral involvement; when bilateral, they are combined with application of the bilateral factor.  Id.

Due to the inadequacy of evidence, the specific nerve distribution causing the Veteran's service-connected polyneuropathy has not been identified.  The RO has utilized Diagnostic Code 8626, which evaluates paralysis of the anterior crural nerve (femoral).  38 C.F.R. § 4.124a, DC 8526.  Complete paralysis of the anterior crural nerve (femoral) contemplates paralysis of quadriceps extensor muscles which is rated as 40 percent disabling.  Disability ratings of 10 percent, 10 percent and 20 percent are assignable for incomplete paralysis which is mild, moderate or severe in degree, respectively.  Id. 

The Board also finds that it would be potentially appropriate to evaluate this type of disability under DC 8520, which provides the rating criteria for paralysis of the sciatic nerve, and therefore neuritis and neuralgia of that nerve.  38 C.F.R. § 4.124a, DC 8520.  Complete paralysis of the sciatic nerve, which is rated as 80 percent disabling, contemplates foot dangling and dropping, no active movement possible of muscles below the knee, and flexion of the knee weakened or (very rarely) lost.  Id.  Disability ratings of 10 percent, 20 percent and 40 percent are assignable for incomplete paralysis which is mild, moderate or moderately severe in degree, respectively.  Id.  A 60 percent rating is warranted for severe incomplete paralysis with marked muscular atrophy.  Id.  DC 8620 refers to neuritis of the sciatic nerve while DC 8720 refers to neuralgia of the sciatic nerve.

The words "slight," "moderate" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  The use of descriptive terminology by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision.  38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 4.2, 4.6.

The relevant evidence of record includes VA treatment records, VA examination reports, private treatment records, Social Security Administration records and written statements from the Veteran.  

Private treatment records from March 2004 indicate that the Veteran complained of pain in his thoracic and lumbar spine.  The Veteran's gait was antalgic and muscle spasms in the low back were noted in the paravertebral musculature.  It was indicated that range of motion was reduced in the spine.  However, no specific range of motion findings were provided.  Sensory testing was normal.  Degenerative joint disease with osteoarthritis was diagnosed.  

Consistent findings are noted over the next few months, including in May 2004, at which time the Veteran reported low back pain radiating down his arms and legs, and in June 2005, at which time significantly flattened lumbar lordosis and edema in the lower extremities were noted.  

Additional private treatment records from throughout 2004 and 2005 support these findings and indicate diagnoses of neurogenic problems and myofascitis of the lower extremities.  In addition, the Veteran was described as manifesting "very poor" range of motion which measured 45 degrees of standing flexion.  Severe muscle spasms were noted.  Otherwise, "poor" range of motion was noted absent any specific range of motion findings.  A radiographic report from July 2005 indicated no evidence of acute fracture, vertebral body compression or spondylolisthesis.  Moderate degenerative disc narrowing with osteophytic spurring was noted throughout the lumbar spine, being most pronounced at L5-S1 and L2-3.  Moderate facet arthropathy was also noted at L4-5 and L5-S1.  The Veteran received trigger point injections to the lumbar spine.

Private treatment records from 2006 indicate relevant diagnoses of radiculopathy of the lower extremities and intervertebral disc disruption of the lumbar spine with myelopathy.  The Veteran was noted to have postural/biomechanical alterations involving right lateral list of the lumbar spine suggestive of paravertebral muscle spasm, reduction in lumbar lordosis, and severe restriction in overall lumbar flexion and extension.  However, the actual range of motion findings were not provided.  An EMG examination in March 2006 was interpreted as showing sensory motor polyneuropathy, predominantly sensory and demyelinating in nature, of the lower extremities as well as prolonged F waves suggesting radiculopathy or plexopathy which was hard to determine given slowed conduction velocities.

The Veteran was afforded a comprehensive VA examination in June 2007.  During that examination, the Veteran reported daily mechanical low back pain which he rated a 7 out of 10.  He indicated that this pain was centered in the left lumbar paravertebral muscle area and sometimes radiates to the left buttock.  Flare-up episodes that the Veteran rated as 9 out of 10 were reported approximately once every two months or so, lasting for 20-30 minutes.  Daily bilateral sciatic nerve radicular pain was also reported.  It was noted that the Veteran uses a cane, walker and motorized scooter for ambulation and prescription medication to control pain symptoms.  On physical examination, the examiner noted tenderness of the left-sided lumbar paravertebral muscles without spasm.  There was no sacroiliac joint tenderness and no sciatic notch tenderness.  On neurological examination, the examiner noted that sensation and strength were intact for all muscle groups of the bilateral lower extremities.  Range of motion studies indicated flexion from zero to 60 degrees pre-repetitive motion and zero to 80 degrees post-repetitive motion, extension from zero to 20 degrees, left and right lateral flexion from zero to 30 degrees and left and right lateral rotation from zero to 30 degrees.  There was no apparent pain, weakness or fatigability during or following three repetitions of range of motion.  A radiographic imagery report from that time indicates a finding of degenerative changes in the lumbar spine, with the lower portion being considered severe.  The examiner's assessment was lumbar spine degenerative disc disease and degenerative joint disease status post laminectomy/discectomy/fusion.  

The Veteran was afforded a VA neurological evaluation in July 2008.  During that evaluation, the Veteran reported bladder incontinence, occasional bowel incontinence and erectile dysfunction.  The examiner stated that, on standing, thoracolumbar flexion was 30 degrees.  He further reported that straight-leg raising sign was positive at 20 degrees on the right, ending at 25 degrees because of pain; and positive at 15 degrees on the left, ending at 20 degrees because of pain.   He noted that the Veteran could extend the back 20 degrees, flex the back 20 degrees, move laterally on the left and right to 10 degrees and rotate to the left and right 10 degrees.  He reported that all of these movements produce severe pain.  An increase in paraspinous muscle tone of the left more than the right was noted, as was tenderness to palpation of L3-5.  No scoliosis was indicated, but a diminished lumbar curve was noted.  Babinski response was normal.  Deep tendon reflex of the patella was 3 out of 4 bilaterally.  Achilles was trace on the right and zero on the left.  The examiner also noted a loss of sharp sensation and vibratory sense on both feet, but normal sensory on the buttocks and legs.  Rectal examination was normal in terms of sensation, tone and reflex.  The examiner's impression was degenerative disc disease of the lumbar spine with bilateral radiculopathy.  An addendum to the report indicates that an MRI was attempted but could not be completed due to the Veteran's inability to fit in the tube because of claustrophobia.  An EMG report from July 2008 indicates that the study was incomplete, but that preliminary findings suggested a demyelating/axonal sensorineural polyneuropathy in the lower extremities.  The examiner noted diminished sensory examination bilaterally with monofilament, hypoactive reflexes and evidence of intrinsic muscle wasting of both feet.  The Veteran was further noted to have an antalgic gait with a decrease in cadence.

Subsequent VA treatment records indicate that the Veteran continued to report chronic low back pain in July 2009, December 2009 and March 2010.  

The Board previously determined that the July 2008 VA examination report was unclear as to whether the Veteran's gait unsteadiness, claimed bladder incontinence, claimed bowel incontinence and claimed erectile dysfunction represented chronic neurologic manifestations of the Veteran's service-connected disorder.  The Veteran did not report for scheduled examination to clarify these issues.  Accordingly, evidence expected from this examination, which certainly would have been material to the outcome of the Veteran's case, could not be considered.  The Board finds insufficient evidence of record to evaluate these claimed symptoms.

After a careful review of the evidence of record, the Board finds that the Veteran's degenerative disc disease of the lumbar spine with residuals of a laminectomy at L5-S1, does not warrant a rating in excess of 20 percent prior to July 11, 2008, or a rating in excess of 40 percent thereafter.  Moreover, rating evaluations in excess of 10 percent for the Veteran's right and left lower extremity demyelinating/axonal sensorimotor polyneuropathy are also not warranted.  

Specifically, the medical evidence does not demonstrate that forward flexion of the thoracolumbar spine was limited to 30 degrees or less prior to July 11, 2008.  The VA examination report from the July 2008 VA examination does indicate that flexion was limited to 20 degrees with pain, the basis for the RO's assignment of a 40 percent rating for the Veteran's back disorder.  However, there is no evidence of any form of ankylosis for any point during the appeal period, a finding necessary for a rating in excess of the currently assigned 40 percent.

The Board acknowledges that the Veteran has chronic low back pain, and thus recognizes the application of 38 C.F.R. §§ 4.40 and 4.45, and the DeLuca case.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Notably, the VA examiner in June 2007 performed repetitive testing and found no apparent pain, weakness or fatigability.  Additionally, the Veteran's forward flexion actually improved 20 degrees with repetitive motion.  The Board further notes that, prior to July 11, 2008, the Veteran had never described limitation of motion being limited to 30 degrees or less.  The private clinical records record forward flexion limited to 45 degrees.  Thus, even with consideration of 38 C.F.R. §§ 4.40 and 4.45, the Board finds that the Veteran did not meet, or more nearly approximate, the criteria for limitation of forward motion of 30 degrees or less.

For the time period after July 11, 2008, the analysis pursuant to 38 C.F.R. §§ 4.40 and 4.45 is not applicable.   Johnson v. Brown, 9 Vet. App. 7, 9 (1996).

In addition to the rating the Veteran is assigned for the orthopedic manifestations of his back disability, the regulations also mandate that a separate rating should be considered for any associated objective neurologic abnormalities of the disability under an appropriate diagnostic code.  38 C.F.R. § 4.71a.  The Board notes that the Veteran has already been assigned two separate 10 percent ratings for demyelinating/axonal sensorimotor polyneuropathy of the right and left lower extremities.  The evidence of record does not demonstrate that these conditions are manifested by moderate incomplete paralysis of the femoral and/or sciatic nerves.  

For example, the VA examination in June 2007 found intact muscle and sensation for the lower extremities.  The July 2008 VA examination report was significant for some reflex abnormality and loss of sharp sensation only on both feet.  The VA examiner described the Veteran as having normal muscle strength and tone of the lower extremities, but then described "severe weakness and unsteadiness with attempted walking."  

Additional evidence VA clinical records dated November 2005, May 2006, and December 2006 noted "[n]ormal" findings for the extremities and neurologic system.  A VA clinical neurologic evaluation in July 2009 found no focal loss of strength or sensation.  A December 2009 clinical record noted the Veteran to have a steady gait while evaluations in January 2009, February 2009 and March 2010 noted the Veteran to have generalized pain and a weak gait.

The Board further notes that the Veteran is being treated for nonservice-connected disabilities involving degenerative joint disease of the knees with chronic intractable pain, and degenerative joint disease of the left ankle and foot which affect his ability to ambulate.  Notably, a private examiner in July 2005 described the Veteran as manifesting a deformed left foot with arthritic changes and chronic pain.

The Board recognizes that the Court has held that when a claimant has both service-connected and nonservice-connected disabilities, the Board must attempt to discern the effects of each disability and, where such distinction is not possible, attribute such effects to the service-connected disability.  Mittleider v. West, 11 Vet. App. 181, 182 (1998).

However, in this case, the Board has made attempts to clarify the nature and severity of the service-connected lower extremity deficits, but the Veteran's failure to report for examination frustrates any attempt to evaluate the overall severity of lower extremity disability - even when considering nonservice-connected factors.

Overall, the July 2008 VA examination report was significant for some reflex abnormality and loss of sharp sensation only on both feet, and a clinical evaluation of normal muscle strength and tone of the lower extremities.  It appears the clinician described "severe weakness and unsteadiness with attempted walking" as an observation rather than actual clinical finding.  These findings, as well as the general observations in the clinical setting noting "Normal" findings for the extremities and neurologic system, do not establish that the Veteran's service-connected demyelinating/axonal sensorimotor polyneuropathy of the right and/or left lower extremities results in moderate incomplete paralysis of the anterior crural nerve and/or sciatic nerve.

Finally, the Board notes that a higher rating of 40 and 60 percent may be assigned with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months, of at least 4 weeks but less than 6 weeks during the past 12 months, or of at least 6 weeks during the past 12 months.  An incapacitating episode is defined as a period acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2010).  However, there is no evidence in the record that a physician has ever ordered bed rest due to the Veteran's back problems.  

In so deciding, the Board has considered the Veteran's report of chronic low back pain to be credible and consistent with the clinical findings of record.  As indicated above, the Veteran has never specifically alleged or described lumbar spine motion limited to 30 degrees or less prior to July 2008.  The Board also finds that the Veteran credibly describes great difficulty with ambulation.  However, as indicated above, his failure to report for VA examination has rendered it impossible to evaluate the aspects of service-connected disability versus nonservice-connected disability.  Overall, the Board finds that the findings from VA clinicians offer greater probative value than the Veteran's vague contentions, as these physicians possess greater training and expertise than the Veteran to evaluate the orthopedic and neurologic manifestations of service-connected disability.

Finally, the Board has further considered whether the Veteran is entitled to have his case referred to the Chief Benefits Director or the Director, Compensation and Pension Service for consideration of an extraschedular rating.  To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The provisions of 38 C.F.R. § 3.321(b) state as follows:

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service- connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

VA's General Counsel has stated that consideration of an extra-schedular rating under 3.321(b)(1) is only warranted where there is evidence that the disability picture presented by the Veteran would, in that average case, produce impairment of earning capacity beyond that reflected in the rating schedule or where evidence shows that the Veteran's service-connected disability affects employability in ways not contemplated by the rating schedule.  See VAOPGCPREC 6-96 (Aug. 16, 1996).

In Thun, the Court further explained that the actual wages earned by a particular veteran are not considered relevant in the calculation of the average impairment of earning capacity for a disability, and contemplate that veterans receiving benefits may experience a greater or lesser impairment of earning capacity than average for their disability.  The Thun Court indicated that extraschedular consideration cannot be used to undo the approximate nature of the rating system created by Congress.

The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance.  However, the Board is not precluded from raising this question, see Floyd v. Brown, 9 Vet. App. 88 (1996), and addressing referral where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Board is aware of the Veteran's complaints as to the effects of his service-connected lumbar spine disc disease with bilateral lower extremity neurologic impairment has had on his activities of work and daily living.  In the Board's opinion, all aspects of these disabilities are adequately encompassed in the assigned schedular ratings.  

Notably, the Veteran is in receipt of compensation for limitation of motion, and higher ratings are available based upon symptomatology such as ankylosis or the frequency and duration of incapacitating episodes of IVDS.  However, this greater level of disability is not shown in this case.

Furthermore, the Veteran has also been awarded separate 10 percent ratings for neurologic impairment involving the right and left lower extremities.  Again, higher schedular ratings are available based upon a greater level of severity not shown in this case.

Overall, the Board finds no unusual aspects of these disabilities which are credibly established which are not addressed in the schedular criteria.  As the assigned schedular evaluations are adequate, there is no basis for extraschedular referral in this case.  See Thun, 22 Vet. App. 111, 114-15 (2008).  Therefore, referral by the RO to the Chief Benefits Director of VA's Compensation and Pension Service, under 38 C.F.R. § 3.321, is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).

In sum, the record does not indicate that the Veteran's service-connected degenerative disc disease warrants a rating in excess of 20 percent prior to July 11, 2008, or in excess of 40 percent thereafter.  Moreover, the record does not indicate that ratings in excess of 10 percent are warranted for the Veteran's service-connected right and left lower extremity demyelinating/axonal sensorimotor polyneuropathy.  As the preponderance of the evidence is against the claims, the benefit of the doubt rule does not apply.  Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant").


ORDER

Entitlement to an evaluation in excess of 20 percent for degenerative disc disease of the lumbar spine with residuals of a laminectomy at L5-S1, prior to July 11, 2008, is denied. 

Entitlement to an evaluation in excess of 40 percent for degenerative disc disease of the lumbar spine with residuals of a laminectomy at L5-S1, on an after July 11, 2008, is denied. 

Entitlement to an evaluation in excess of 10 percent for demyelinating/axonal sensorimotor polyneuropathy of the right lower extremity, is denied. 

Entitlement to an evaluation in excess of 10 percent for demyelinating/axonal sensorimotor polyneuropathy of the left lower extremity, is denied.  


REMAND

The record includes a Social Security Administration which awarded the Veteran disability benefits based upon a primary diagnosis of discogenic and degenerative disorders of the back.  This reasonably raises a claim of entitlement to TDIU.  The Court has recently held that a request for TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities which is part of a pending claim for increased compensation benefits.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  See also Comer v. Peake, 552 F.3d 1362, 1366 (Fed. Cir. 2009) (the issue of entitlement to TDIU is not a free-standing claim which must be pled with specificity).

It would be fundamentally unfair to the Veteran to decide a claim which has not been developed and adjudicated by the RO.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In order to comply with precedential Court opinion, this issue, therefore, is remanded for further development.

Notably, the Veteran has failed to appear for the last two scheduled VA examinations.  As such, further examination would be futile.  Nonetheless, as the evidence of record is not sufficient to decide the TDIU claim, the Board will request examiner review of the record as the next best alternative.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding the claim of entitlement to TDIU.

2.  Obtain the Veteran's clinical records of treatment for service-connected disabilities at the San Antonio VA Medical Center (VAMC) since March 2010.

3.  Upon receipt of additional VA clinical records, forward the Veteran's claims folder to an appropriate examiner who is requested to provide opinion as to whether it is at least as likely as not that the Veteran's service-connected disabilities, when considered as a whole, renders him unable to obtain or maintain substantially gainful employment.

4.  After completion of any necessary notice, assistance and other development which may be deemed necessary, the RO should adjudicate the Veteran's claim of entitlement to TDIU.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and an appropriate period of time to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


